In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1005V
                                          UNPUBLISHED


    MICHAEL KING,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: April 2, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

        On July 15, 2019, Michael King filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine administration
(“SIRVA”) caused by an influenza (“flu”) vaccine administered on December 6, 2017.
Petition at 1. Petitioner further alleges that the vaccine was administered within the United
States, that he suffered the effects of his injury for six months or more, and that there has
been no award or settlement for his injury. Petition at 1, 5. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

      On February 5, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for a SIRVA. On April 1, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $76,793.76 consisting

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
of $75,000.00 for pain and suffering, and $1,793.76 for out-of-pocket expenses. Proffer
at 2. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $76,793.76 consisting of $75,000.00 for pain and suffering, and
$1,793.76 for out-of-pocket expenses in the form of a check payable to Petitioner.
This amount represents compensation for all damages that would be available under §
15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
MICHAEL KING,                        )
                                     )
            Petitioner,              )
                                    )   No. 19-1005V
      v.                            )   Chief Special Master Corcoran
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Procedural History

       On July 15, 2019, Michael King (“petitioner”) filed a petition for compensation under the

National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to 34 (“Vaccine Act” or

“Act”), alleging that he suffered a shoulder injury related to vaccine administration (“SIRVA”),

as defined in the Vaccine Injury Table, following administration of an influenza (“flu”) vaccine

on December 6, 2017. Petition at 1. On February 5, 2021, the Secretary of Health and Human

Services (“respondent”) filed a Vaccine Rule 4(c) Report advising that, in light of Chief Special

Master Corcoran’s Findings of Fact ruling that petitioner’s flu vaccine was injected into his left

deltoid, and the medical evidence submitted in this case, respondent did not dispute that

petitioner had satisfied all legal prerequisites for compensation under the Vaccine Act. Rule 4(c)

Report at 2 (ECF #26). That same day, Chief Special Master Corcoran issued a Ruling on

Entitlement, finding that petitioner was entitled to vaccine compensation for his shoulder injury

related to vaccine administration (“SIRVA”). 1 See Ruling on Entitlement (ECF #27).


1
 Respondent has no objection to the amount of the proffered award of damages set forth herein.
Assuming the Chief Special Master issues a damages decision in conformity with this proffer,
II.    Items of Compensation

       Respondent proffers that petitioner should be awarded $75,000.00 for pain and suffering

and $1,793.76 for out-of-pocket expenses.

       This represents all elements of compensation to which petitioner is entitled under 42

U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 2: a lump sum payment of $76,793.76, in the form of a

check payable to petitioner.

IV.    Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Michael King:                         $76,793.76

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Acting Deputy Director
                                                      Torts Branch, Civil Division


respondent waives his right to seek review of such damages decision. However, respondent
reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Chief Special
Master’s February 5, 2021, entitlement decision.
2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
                                                 2
                           ALEXIS B. BABCOCK
                           Assistant Director
                           Torts Branch, Civil Division

                           s/Christine Mary Becer
                           CHRISTINE MARY BECER
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel: (202) 616-3665
DATED: April 1, 2021




                       3